Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) as amended have been considered but are not found persuasive. With respect to independent claims 33 and 38, Applicant argues that the prior art of Pauker fails to disclose a mechanical linkage configured to cause the arms to pivot concomitantly towards the elongate body to engage with the elongate body or away from the elongate body to disengage from the elongate body, as now required by the amended claims. The examiner respectfully disagrees. Bevel wheel (32) is considered a mechanical linkage configured to cause the arms (31 and 33) to pivot concomitantly towards or away from the elongate body as discussed in detail in the rejection below. Bevel wheel (32) joins arm (31) to arm (33) via arm (33)’s bevel wheel (34). Because of this mechanical linkage connecting the two arms together, the mechanical linkage causes the arms to pivot at the same time towards or away from the elongate body. That is to say, pivoting of the first arm (31) causes pivoting of mechanical linkage (32), which then pivots bevel wheel (34) and arm (33). After further consideration, the allowability of claims 21-22, 28-29, and 31 has been withdrawn and the claims are rejected over Pauker as discussed below in more detail.

Claim Objections
Claim 29 is objected to because of the following informalities: lines 1-2, “wherein the the rotatable” should read “wherein .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-22, 29, 33, 37-38 and 42 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Pauker et al. (US 6, 358,199). 
Regarding claim 21, Pauker discloses a medical system that comprises an outer sheath (11) comprising an elongate sheath body and a working lumen, an inner leader (1) comprising an elongate leader body and configured to be inserted through the working lumen (see fig. 1), and a feeder configured to engage with the leader body to actively advance the leader within the working lumen (note: the term “engage” does not require direction contact; the feeder engages the leader body by providing a force on the leader body through the eversion tube), the feeder comprising a first arm (31) configured to pivot towards the elongate leader body to engage with the elongate leader body and away from the elongate leader body to disengage from the elongate leader body, a second arm (33) configured to pivot towards the elongate leader body to engage with the elongate leader body and away from the elongate leader body to disengage from the elongate leader body, a mechanical linkage (32/34) configured to cause the first arm and the second arm to pivot concomitantly (i.e., because the first and second arms are mechanically linked by 32 and 34, the arms are caused to pivot together), a rotatable first gripping pad (2/3 on 31) coupled to a drive gear (26) via a gripping pad gear (30), wherein the first arm is pivotable to cause the gripping pad gear (30) to rotate about the drive gear pad, and a rotatable second gripping pad (2/3 on 33) supported by the second arm. 
Regarding claim 22, the sheath further comprises a sheath adapter (13) coupled to a proximal end of the sheath body, and the inner leader further comprises a leader adapter (e.g., handle of endoscope, partially shown in fig. 1 as enlarged area just proximal of rear eversing portion 7) affixed to a proximal end of the elongate leader body (1).
Regarding claim 29, the rotatable first and second gripping pads are engageable with the elongate leader body (i.e., they provide a force on the elongate leader body (1) through the eversion tube (4) to feed the elongate leader body; note “engageable” does not require direct contact).
Regarding claim 33, Pauker discloses a medical system that comprises an outer sheath (11), an inner leader (now considered 4), a sheath interface (e.g., clamping ring 13, which interfaces with sheath 11; see fig. 1) configured for mating with the sheath, a carriage (17) configured for mating with the leader, and a feeder (2,3) configured to engage with the leader. The feeder comprises a drive gear (26), a first arm (31) configured to pivot towards the leader to engage with the leader and away from the leader to disengage from the leader (figs. 2,3), a first rotatable gripping pad (2 or 3) coupled to the drive gear (26) via a first gripping pad gear (30) (noting that the term “coupled” does not require a direct connection), the first rotatable gripping pad being supported by the first arm (31), a second arm (33), and a second rotatable gripping pad (2,3) coupled to the drive gear (26) via a second gripping pad gear (34), the second rotatable gripping pad being supported by the second arm (33), and a mechanical linkage (32 – which connects 34/33 to 31/30/28/26) configured to cause the first arm and the second arm to pivot toward or away from the leader concomitantly (i.e., because of 32’s connection to 34, the arms must pivot together), wherein the drive gear (26) is rotatable to simultaneously drive rotation of the first and second gripping pad gears (col. 5, ll. 55-col. 6, ll. 5). 
Regarding claim 37, the drive gear (26) is rotatable to simultaneously drive rotation of the first and second rotatable gripping pads (2,3; col. 6, ll. 2-5) in directions opposite each other  to actively advance the inner leader body within the outer sheath as understood by one of ordinary skill in the art, in order for the two wheels in side 19 of the sheath to be applying a force in the same direction to the leader (i.e., one pad rotating clockwise, one counter clockwise when viewed from an interior of recess 36).  
Regarding claim 38, Pauker discloses a system comprising a medical instrument having an elongate body (1), a pair of arms (corresponding to rotational axes 31 and 33; fig. 3) configured to pivot towards the elongate body to engage with the elongate body (i.e., apply a force on elongate body 1 via sleeve 4) and away from the elongate body to disengage from the elongate body (figs. 2,3), a pair of rotatable gripping pads (2,3), each rotatable gripping pad being supported by a corresponding arm (either 31 or 33) of the pair of arms, such that the pair of arms are operable to drive the pair of rotatable gipping pads into engagement with the elongate body and out of the engagement with the elongated body, and a motor (25; fig. 1), the motor operable to drive rotation of the pair of rotatable gripping pads to thereby drive translation of the elongate body (see col. 5, ll. 55-col. 6, ll. 5). A mechanical linkage (e.g., 32, which connects arm 33 to arm 31 via its engagement with bevel gear 34) configured to cause the arms (31,33) to pivot concomitantly towards the elongate body to engage with the elongate body or away from the elongate body to disengage from the elongate body. That is to say, this mechanical linkage causes pivoting of both arms (31 and 33) when arm (31) is pivoted. 
Regarding claim 42, the arms are now being considered the two arms (31) connected to opposing shafts (28) since the arms are pivoted toward and away from each other as required by claim 42. The arms are mechanically linked together (via their attachment to hinged casing members 18,19) to provide concomitant pivotal movement of the arms toward and away from each other. That is to say, the two casing members (18,19) may be pivoted inward at the same time, thus providing concomitant pivotal movement of the arms (31) toward and away from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 28, 31, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pauker in view of Viswanathan et al. (US 2007/0149946). Pauker discloses the invention substantially as stated above including that the feeder is configured to actively feed the leader body (4 or 1) within the sheath body (11), but fails to expressly disclose that the feeder is configured to retract the inner leader within the outer sheath. Viswanathan discloses another feed system comprising two rotatable gripping pads (368,370; fig. 5-7) that drive movement of an inner leader body (340) within an outer sheath body (324). Viswanathan discloses that the gripping pads may be used to advance or retract the inner leader body within the outer sheath body ([0046]), depending on the direction of rotation as understood by one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Pauker such that the feeder can actively retract the inner leader within the outer sheath as taught by Viswanathan (e.g., by allowing controlled rotation of the wheels in both advancing and retracting directions) in order to gain the obvious advantage of being able to control both advancement and withdrawal of the leader body relative to the sheath via the feeder. 
Regarding claim 31, Pauker fails to expressly disclose a master input and computer as claimed. Viswanathan discloses, in addition to a feeder having first and second rotatable gripping pads similar to the prior art of Pauker, a master input device configured for receiving commands from a user, and a computer configured for controlling the inner leader (via the feeder) in accordance with the user commands (see fig. 22 and [0061]-[0064]). It would have been obvious to have incorporated a master input and computer as claimed into the system of Pauker in order to allow for more precise control over movement of the inner leader. 

Allowable Subject Matter
Claims 23-27, 30, 32, 34-35 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KSH 9/26/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771